       Case 2:20-cv-00671-WKW-JTA Document 34 Filed 04/30/21 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF ALABAMA
                             NORTHERN DIVISION

RICHARD M. CLARK, #306 258,           )
                                      )
      Plaintiff,                      )
                                      )
      v.                              )    CASE NO. 2:20-CV-671-WKW
                                      )                 [WO]
WARDEN BUTLER, et al.,                )
                                      )
      Defendants.                     )


                                          ORDER

      On March 29, 2021, the Magistrate Judge filed a Recommendation to which no

timely objection has been filed. There being no objection filed to the Recommendation,

and after an independent review of the record, it is ORDERED that:

      1.     The Recommendation of the Magistrate Judge (Doc. # 32) is ADOPTED.

      2.     Plaintiff’s Motion for Preliminary Injunction (Doc. # 2) is DENIED as moot.

      3.     Plaintiff’s Motion for Preliminary Injunction (Doc. # 7) is DENIED.

      This case is referred to the United States Magistrate Judge for further proceedings.

      DONE this 30th day of April, 2021.

                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE
